Citation Nr: 0733121	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In September 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a March 1964 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the March 1964 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1964 rating decision, which denied entitlement 
to service connection for a low back disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, 
given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for a low back disability.  The claim for 
a low back disability was originally denied in a July 1950 
rating decision, on the basis that there was no evidence of a 
current disability.  A subsequent March 1964 rating decision 
denied the veteran's attempt to reopen his claim for service 
connection for a low back disability on the basis that he had 
not submitted new and material evidence.  The veteran did not 
appeal the March 1964 rating decision.  Those decisions are 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.302, 20.1100, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The Board finds that the submitted evidence is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it shows that the veteran has a current 
low back disability, variously diagnosed as degenerative 
changes, spondyloarthropathy and discongenic changes.  In 
this context, this medical evidence is new and is not 
cumulative or redundant.  Moreover, this newly submitted 
medical evidence, as well as the veteran's testimony, when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to suggest that the 
veteran's current low back disability may have had its 
initial onset in service or within one year of his discharge 
from service.  As a result, it raises a reasonable 
possibility of substantiating the claim.  

For these reasons, the Board determines the medical and 
testimonial evidence submitted subsequent to the March 1964 
rating decision is "new and material" as contemplated by 38 
C.F.R. § 3.156(a), and provides a basis to reopen the claim 
of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for a low back 
disability, is reopened and, to this extent only, the appeal 
is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a low back disability, 
the Board may proceed with adjudication of this claim only 
after ensuring compliance with VA's duties to notify and 
assist the veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

In reviewing the claims file, the Board initially observes 
that the veteran's service medical records show he was 
hospitalized for 10 days in April 1943 for diagnosed mild 
right sacro-iliac joint sprain and mild right-sided sciatica  
Although a May 1950 VA examination report indicates there was 
no orthopedic disability of the back, subsequent private 
treatment records show the veteran has been treated for low 
back pain variously diagnosed as degenerative changes, 
discogenic changes or spondyloarthropathy.  Moreover, an 
October 1963 letter from a private physician indicates that 
the veteran was treated intermittently, beginning as early as 
February 1946, for complaints resulting from an inservice 
back injury.  Likewise, the veteran has testified that he 
initially experienced back pain in service and that he 
continues to experience chronic intermittent low back pain 
since service.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional VA examination would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
in order to determine the etiology and 
severity of any low back disability found 
to be present.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

The examiners should advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic low back disability had its onset 
during active service; and/or is 
etiologically linked to the veteran's 
April 1943 inservice diagnoses of right 
sacro-iliac joint sprain and right-sided 
sciatica.  

Send the claims folder to the examiners 
for review of pertinent documents 
therein.  The examination reports should 
specifically state that such a review was 
conducted.  

2.  Thereafter, the RO should adjudicate 
the issue of service connection for a low 
back disability on a de novo basis.  If 
the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


